FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

In re: SILVER STATE HELICOPTERS,        
LLC.                                         No. 08-80165
                                                D.C. No.
WESTERN AIRCRAFT, INC.,
                          Petitioner,      08-cv-1397-RLH
                                               B. Ct. No.
                 v.                         08-10936-MKN
JAMES   F. LISOWSKI, SR.,                       ORDER
                Trustee-Respondent.
                                        
            On Petition for Permission to Appeal
             Pursuant to 28 U.S.C. § 158(d)(2)

                Submitted February 23, 2009

                     Filed May 28, 2009

           Before: Alex Kozinski, Chief Judge, and
            Michael Daly Hawkins, Circuit Judge.


                        COUNSEL

Matthew C. Zirzow and Gerald M. Gordon, Gordon & Silver
Ltd., Las Vegas, Nevada; Jerry Hall, Jr. and Patrick Potter,
Pillsbury Wintrop Shaw Pitman LLP, Washington, D.C., for
the petitioner.

Victoria Nelson and Ogonna M. Atamoh, Santoro Driggs
Walch Kearney Johnson & Thompson, Las Vegas, Nevada,
for the trustee-respondent.



                             6329
6330             IN RE SILVER STATE HELICOPTERS
                            ORDER

   In the instant case, Western Aircraft (“Western”) leased
commercial real estate to Silver State Helicopters (“Silver
State”). Silver State later filed for Chapter 7 bankruptcy relief.
After the trustee was appointed, Western demanded that the
trustee pay the rent that had accrued under the lease for the
first 60 days following Silver State’s filing of the bankruptcy
petition. The trustee failed to pay the rent. Western moved the
bankruptcy court for an order requiring the rental payment.
See 11 U.S.C. § 365(d)(3). The bankruptcy court denied
Western’s motion, reasoning that the timing of performance
under section 365(d)(3) is within the discretion of the bank-
ruptcy court.

  The bankruptcy court has certified for appeal the question
whether section 365(d)(3) requires the immediate payment of
accrued rent.

   Because we conclude the order at issue is fully within the
discretion of the bankruptcy court, and resolution of the
underlying issue (whether section 365(d)(3) requires the
immediate payment of accrued rent) is unlikely to have a sub-
stantial impact on the ongoing proceedings, the petition for
permission to appeal pursuant to 28 U.S.C. § 158(d)(2) is
denied.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.